GIERKE, Justice,
concurring and dissenting.
I agree with that portion of the majority opinion which remands this case to the district court for a redetermination of the child support ordered.
I disagree with that portion of the majority opinion which orders Taillon to repay the Social Service Board for any amounts stolen by the children’s mother. In my view the presumption reflected in Section 14-08.1-01 that amounts “paid for benefit of the children were presumed to equal the reasonable value of their support” is overcome by the fact that the mother was convicted of theft of property in an amount which she concedes to be around $7,000. The majority opinion gives credit for the $4,000 which she has paid back. It is inconsistent to say that the presumption applies to $3,000 of the stolen money while giving credit for the $4,000 the mother repaid. The presumption either applies to stolen monies or it does not.
The Social Service Board has set up a schedule of amounts which they will provide based on the needs of the children as well as other sources of income. The above presumption should only apply to those amounts properly paid — not to any amounts that were stolen.
The majority also points out that the record of conviction failed to show the exact amount that the mother wrongfully obtained from the Social Service Board. The exact amount should be easily determinable by the trial court upon remand.
Therefore, I respectfully dissent from that portion of the majority opinion which orders Taillon to repay any amounts stolen from the Social Service Board and would remand for the purpose of determining the exact amount stolen with directions that said amount be subtracted from the judgment against Taillon.